RECOMMENDED FOR FULL-TEXT PUBLICATION
                                 Pursuant to Sixth Circuit Rule 206
                                        File Name: 06a0044p.06

                     UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT
                                      _________________


                                                   X
                                       Petitioner, -
 HISHAM D. ABU-KHALIEL,
                                                    -
                                                    -
                                                    -
                                                        No. 04-4061
          v.
                                                    ,
                                                     >
 ALBERTO GONZALES, U.S. Attorney General,           -
                                     Respondent. -
                                                   N
                          On Petition for Review of an Order
                         of the Board of Immigration Appeals.
                                   No. A74 738 054.
                                     Argued: October 27, 2005
                               Decided and Filed: February 1, 2006
               Before: KEITH, KENNEDY, and BATCHELDER, Circuit Judges.
                                        _________________
                                             COUNSEL
ARGUED: Svetlana J. Schreiber, SVETLANA SCHREIBER & ASSOCIATES, Cleveland, Ohio,
for Petitioner. Barry J. Pettinato, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent. ON BRIEF: Svetlana J. Schreiber, SVETLANA SCHREIBER &
ASSOCIATES, Cleveland, Ohio, for Petitioner. Barry J. Pettinato, David V. Bernal, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.
                                        _________________
                                            OPINION
                                        _________________
        KENNEDY, Circuit Judge. Hisham Dawood Abu-Khaliel (“Petitioner”) petitions this court
for review of the decisions of the immigration judge (“IJ”) denying his request for a continuance and
voluntary departure, and the decision of the Board of Immigration Appeals (“BIA”) denying his
motion to remand. The Government contests our jurisdiction to hear Petitioner’s claims. For the
following reasons, we hold that we have jurisdiction to review all Petitioner’s claims except his
request for voluntary departure. However, we DENY the petition on the merits.
                                         BACKGROUND
       Petitioner is a native of Israel and a citizen of Jordan. He entered the United States as a non-
immigrant visitor for pleasure on September 20, 1995. His authorization expired on March 19,
1996. Petitioner remained in the country after the expiration of his authorization. On January 13,
1997, Petitioner married Shaheerah Jean Storrs, a citizen of the United States. On April 28, 1997,

                                                  1
No. 04-4061                 Abu-Khaliel v. Gonzales                                                                Page 2


Petitioner was convicted in the Shaker Heights,   Ohio, Municipal Court of five counts of criminal
simulation in violation of § 745.12(a)(4)1 of the Shaker Heights codified ordinances. He was also
convicted, on the   same day, and in the same court, of criminal simulation in violation of
§ 2913.32(a)(4)2 of the Ohio Revised Code.
        The former Immigration and Naturalization Service (“I.N.S.”) initiated removal proceedings
against Petitioner on December 1, 1999. In its notice to appear (“NTA”), the I.N.S. charged
Petitioner with being subject to removal pursuant to Title 8 U.S.C. § 1227(a)(1)(B) and (a)(2)(A)(ii)
(1999), as an alien who, after admission, remained in the United States for longer than he was
permitted, and who was convicted of two crimes involving moral turpitude. At the initial hearing
held on August 1, 2001, Petitioner admitted to an IJ all but one of the factual allegations in the NTA.
He only denied that the crimes for which he was convicted arose from more than a single scheme
of criminal misconduct. Thus, he admitted that he was removable pursuant to Title 8 U.S.C.
§ 1227(a)(1)(B) (1999). Petitioner also requested voluntary departure. The IJ continued the
proceedings until July 12, 2002 based on an I-130 family-based certification filed by Petitioner’s
wife.
        The July 12, 2002 hearing was continued until May 2, 2003, in order to permit Petitioner to
seek a labor certification. The labor certification never materialized. In August of 2002, Petitioner
finalized his divorce from his first wife. Five days before his May 2, 2003 hearing, Petitioner
married his second wife. Petitioner’s second wife filed a second I-130 on his behalf.
        At the May 2, 2003 hearing, the IJ determined that Petitioner was removable as charged, and
ordered him deported to Jordan. At the beginning of that hearing, the IJ, exercising her discretion,
denied Petitioner’s request for a third continuance based on the second I-130 filed by Petitioner’s
new wife. The IJ cited the number and length of the prior continuances, the fact that the second wife
would have been aware of Petitioner’s pending deportation proceeding prior to her marriage to him,
and Petitioner’s criminal convictions as reasons for declining to exercise her discretion. The IJ also
expressed some frustration that Petitioner had not informed the court   of his pending divorce at the
July 12, 2002 hearing where the second continuance was granted.3 Finally, the IJ denied Petitioner
voluntary departure.
       Petitioner appealed the IJ’s rulings to the BIA where he made a motion to remand. The BIA
affirmed the IJ and denied the motion. Petitioner now asks this court to review the IJ’s decisions
on the denial of a continuance, the IJ’s denial of voluntary departure, and the the BIA’s decision
denying his motion to remand. Petitioner also contests the IJ’s decision with respect to whether his



         1
             The relevant portions of Shaker Heights Codified Ordinance § 745.12(a) read:
         No person, with purpose to defraud, or knowing that the person is facilitating a fraud, shall do any of
         the following:
         . . . (2) Practice deception in making, retouching, editing, or reproducing any photograph, movie film,
         video tape, phonograph record, or recording tape . . .
         (4) Utter, or possess with purpose to utter, any object that the person knows to have been simulated
         as provided in division (A)(1), (2), or (3) of this section.
         2
             Ohio Revised Code § 2913.32(A)(4) is identical to Shaker Height Codified Ordinance § 745.12(a)(4).
         3
           Petitioner points out that the subject of discussion of the July 12, 2002 hearing was the pending labor
certification and not the I-130 filed by his previous wife, although that too was mentioned. While it does appear from
the record that the IJ may have been confused as to the subject matter discussed at the July 12, 2002 hearing, as we hold
below, the other reasons given by the IJ are sufficient to affirm the IJ under the abuse of discretion standard of review.
No. 04-4061                   Abu-Khaliel v. Gonzales                                                               Page 3


convictions stemmed from a single scheme of criminal misconduct.4 The Government contests our
jurisdiction to hear the appeal. The Government also, in the alternative, contests the merits of
Petitioner’s arguments.
                                                      ANALYSIS
A.         Jurisdiction
        We must first address the question of whether this court has jurisdiction over Petitioner’s
claims. We review the existence of subject matter jurisdiction de novo. Ammex, Inc., v. Cox, 351
F.3d 697, 702 (6th Cir. 2003). Petitioner asserts that this court has jurisdiction to review the IJ’s
denial of voluntary departure, the BIA’s denial of his motion to remand his case to the IJ, and the
IJ’s denial of a continuance. We address each argument in turn.
        Title 18 U.S.C. § 1252(a)(1) grants judicial review of final orders of removal except as
provided in subsection(b). However, Title 8 U.S.C. § 1252(a)(2)(B)(i) (1999), regardless of whether
the judgment, decision, or action is made in removal proceedings, strips courts of jurisdiction to
review “any judgment5regarding the granting of relief under section 1182(h), 1182(i), 1229b, 1229c,
or 1255 of this title.” Voluntary departure is addressed in 8 U.S.C. § 1229c (1999). Thus, this
court lacks jurisdiction to review the IJ’s denial of voluntary departure. See 8 U.S.C. § 1229c(f)
(1999).




           4
           Because Petitioner has already admitted that he is removable pursuant to Title 8 U.S.C. § 1227(a)(1)(B) (1999),
due to his overstay, he has admitted that he is deportable absent an adjustment of his status. In light of our holding on
the merits of his appeal concerning the discretionary decisions of the IJ and the BIA, it is unnecessary for this court to
rule on Petitioner’s arguments that his crimes arose out of a single scheme of criminal misconduct, and we decline to
do so.
           5
               8 U.S.C. § 1252 reads as follows:
(a) Applicable provisions
  (1) General orders of removal
  Judicial review of a final order of removal (other than an order of removal without a hearing pursuant to section
  1225(b)(1) of this title) is governed only by chapter 158 of Title 28, except as provided in subsection (b) of this section
  and except that the court may not order the taking of additional evidence under section 2347(c) of Title 28.
  (2) Matters not subject to judicial review
     ...
     (B) Denials of discretionary relief
     Notwithstanding any other provision of law (statutory or nonstatutory), including section 2241 of Title 28, or any
     other habeas corpus provision, and sections 1361 and 1651 of such title, and except as provided in subparagraph
     (D), and regardless of whether the judgment, decision, or action is made in removal proceedings, no court shall have
     jurisdiction to review--
       (i) any judgment regarding the granting of relief under section 1182(h), 1182(i), 1229b, 1229c, or 1255 of this
       title, or
       (ii) any other decision or action of the Attorney General or the Secretary of Homeland Security the authority for
       which is specified under this subchapter to be in the discretion of the Attorney General or the Secretary of
       Homeland Security, other than the granting of relief under section 1158(a) of this title.
No. 04-4061               Abu-Khaliel v. Gonzales                                                             Page 4


        This court has already determined that it has jurisdiction over the BIA’s denial of a motion
to remand. See Pilica v. Ashcroft, 388 F.3d 941, 945-48 (6th Cir. 2004). In Pilica, this court held
that a motion to reopen that does not involve the consideration of relief on the merits should not be
treated as “regarding” the granting of relief under § 1255. Id. Accordingly, this court held that it
had jurisdiction over the BIA’s denial of a motion to remand. Id. Similarly here, the motion for
remand involves procedural issues, not the merits of Petitioner’s claims. Thus, the Government’s
arguments to the contrary are unavailing.
        The question of whether this court has jurisdiction to review the IJ’s denial of a continuance
requires a more nuanced discussion. Title 8 U.S.C. § 1252(a)(2)(B)(ii) (1999) strips courts of
jurisdiction to review “any other decision or action of the Attorney General the authority for which
is specified under this subchapter to be in the discretion of the Attorney General, other than the
granting of relief under section 1158(a) of this title.” The phrase “this subchapter” refers to
subchapter II of Chapter 12 of Title 8, U.S.C. §§ 1151-1378. Zafar v. U.S. Attorney General, 426
F.3d 1330, 1334 (11th Cir. 2005); Onyinkwa v. Ashcroft, 376 F.3d 797 (8th Cir. 2004). See also Van
Dinh v. Reno, 197 F.3d 427, 433 (10th Cir. 1999).
       In CDI Information Services, Inc., v. Reno, 278 F.3d 616, 619 (6th Cir. 2002), this court
applied 8 U.S.C. § 1252(a)(2)(B)(ii) in holding that it lacked jurisdiction over the I.N.S.’s decision
denying an immigrant an extension of his visa. We determined that 8 U.S.C. § 1184(a)(1) and its
accompanying regulation, 8 C.F.R. § 214.1(c)(5), gave the Attorney General discretion to decide
on visa extensions and, because of that discretion, under 8 U.S.C. § 1252(a)(2)(B)(ii), the court
lacked jurisdiction. See id. 619-20.
        The Government notes that Petitioner appeals only the denial of his motion for a continuance
and not his removability. The Government argues that 8 U.S.C. § 1229a(a)(1) (1999), which reads:
“An immigration judge shall conduct proceedings for deciding the inadmissibility or deportability
of an alien,” and 8 C.F.R. § 3.29 (1999) (now codified at 8 C.F.R. § 1003.29), which reads: “The
Immigration Judge may grant a motion for continuance for good cause shown,” give the IJ discretion
over the granting of continuances. Apparently, the Government concludes that the IJ’s decision to
grant or deny a continuance when presiding in a removal proceeding is a decision within the
discretion of the Attorney General, with the result that this court is stripped of jurisdiction pursuant
to 8 U.S.C. § 1252(a)(2)(B)(ii). The Government reaches this conclusion by relying on Onyinkwa
and on this Circuit’s decision in CDI Information Services. Onyinkwa, 376 F.3d at 799 (“Whenever
a regulation implementing a subchapter II statute confers discretion upon an IJ, IIRIRA generally
divests courts of jurisdiction to review the exercise of that discretion.”) (citing CDI Info. Serv., Inc.
v. Reno, 278 F.3d at 619).
        In Onyinkwa, the Eighth Circuit relying on this court’s opinion in CDI Information Services6
found that it lacked jurisdiction to rule on whether an IJ improperly denied Onyinkwa a continuance.
Onyinkwa, 376 F.3d at 799. The Onyinkwa court did recognize an exception to the rule for
situations where a “showing of a substantial violation” has been made. Id. In relying on CDI
Information Services, we believe that Onyinkwa misapplied our precedent. CDI Information
Services dealt with an application for a visa extension. Section 1184(a)(1) and the regulation it
enables, 8 C.F.R. § 214.1(c)(5), give the Attorney General discretion over the granting of visa
applications. In contrast, continuances are governed by 8 U.S.C. § 1229a(a)(1) and 8 C.F.R. § 3.29,
which give IJs discretion over the granting of continuances. The Attorney General is not given
discretion to order removal in contested removal proceedings, and the Government does not so
contend. Section 1252(a)(2)(B)(ii) only applies to the portions of subchapter II left to the Attorney

         6
          Onyinkwa also relied on this court’s decision in Koenig v. I.N.S., 64 Fed.Appx. 996 (6th Cir. 2003)
(unpublished)). Insofar as Koenig is not distinguishable from this case, it is only persuasive, and we decline to apply
it.
No. 04-4061           Abu-Khaliel v. Gonzales                                                   Page 5


General’s discretion, not the portions of subchapter II that leave discretion with IJs in matters where
IJs are merit decision-makers that are subject to our review. Cf. Zafar, 426 F.3d at 1334-35;
Medina-Morales v. Ashcroft, 371 F.3d 520, 528-29 (9th Cir. 2004). Thus, under the plain language
of § 1252(a)(2)(B)(ii), the sections the Government points to and the sections the Eighth Circuit
relied on do not strip this court of jurisdiction.
         The Tenth Circuit in Yerkovich v. Ashcroft, 381 F.3d 990, 995 (10th Cir. 2004), also
determined that it lacked jurisdiction to “review . . . the IJ’s discretionary decision denying
petitioner’s motion for a continuance.” In Yerkovich, the Tenth Circuit recognized a conflict among
the circuits, but decided that it lacked jurisdiction to review an IJ’s denial of a continuance when the
IJ gained the power to grant that continuance under the regulations only. The Tenth Circuit found
that the plain language in § 1252(a)(2)(B)(ii) bars courts from granting relief specified under the
chapter, and that § 1252(a)(2)(B)(ii) does not differentiate between whether the discretion is
conferred in the statute or in a regulation. The Tenth Circuit also reasoned that because IJs are
designees of the Attorney General, they are governed by provisions regarding the Attorney General.
The Sixth Circuit case that the Tenth Circuit cites for this proposition, however deals with an IJ
determining whether an immigrant qualifies for “extreme hardship.” See Valenzuela Alcantar v.
I.N.S., 309 F.3d 946, 949 (6th Cir. 2002). Once again, as with extension of visas, extreme hardship
determinations were explicitly left to the discretion of the Attorney General by 8 U.S.C. § 1254(a)(1)
(repealed 1996). Because those decisions are left to the Attorney General by statute, and the ability
to grant continuances is left to the discretion of IJs by statute and regulation, the situations are not
comparable. This case is distinguishable from the logic in Yerkovich for the same reasons that it is
distinguishable from CDI Information Services.
        The Third Circuit’s decision in Urena-Tavarez v. Ashcroft, 367 F.3d 154, 158 n.6 (3rd Cir.
2004), is similar to CDI Information Services. Urena-Tavarez dealt with 8 U.S.C. § 1186a(c)(4),
which gives the Attorney General discretion to “remove the conditional basis of the permanent
resident status for an alien.” Because the statute at issue in Urena-Tavarez granted discretion to the
Attorney General, it is distinguishable from this case.
        In contrast, other circuits have found that they have jurisdiction in cases where the circuit
court has jurisdiction to review the decision of the IJ on the merits, as it does here. The Ninth
Circuit, in Medina-Morales, 371 F.3d at 528, determined that it had jurisdiction to review an IJ’s
denial of a motion to reopen a case because that decision was not one in “which a statute gives the
Attorney General pure discretion unguided by legal standards or statutory guidelines.” The Ninth
Circuit agreed that regulations gave IJs broad discretion over motions to remand. Id. It also agreed
that the relevant statutes did not grant or deny the Attorney General discretionary authority over
continuances. Id. The Ninth Circuit indicated that the relevant statutes “can perhaps be said to have
left such authority to the Attorney General by default.” Id. But, the Ninth Circuit did not believe
that such default authority would be enough to strip the court of jurisdiction because “default
authority does not constitute the specification required by § 1252(a)(2)(B)(ii).” Id.
        Similarly, the Eleventh Circuit addressed this question in Zafar. It relied on the fact that
“[t]he expressed authority of an immigration judge to grant or deny a motion to continue a hearing
is not found under the particular ‘subchapter’ where § 1252(a)(2)(B)(ii) is contained . . . .” Id. at
1334. The Eleventh Circuit, like the Ninth Circuit, relied on the lack of a specific statutory
delegation of discretion to the Attorney General in determining that the court had jurisdiction.
        Finally, the Seventh Circuit found that it had jurisdiction to decide whether an IJ abused his
or her discretion in denying a continuance in a removal proceeding involving an adjustment of
status. Subhan v. Ashcroft, 383 F.3d 591, 595 (7th Cir. 2004). The Subhan court held that:
No. 04-4061               Abu-Khaliel v. Gonzales                                                              Page 6


         we nevertheless think it unlikely that Congress, intending, as it clearly did, to entitle
         illegal aliens to seek an adjustment of status upon the receipt of certificates from the
         state and federal labor departments, at the same time also intended section
         1252(a)(2)(B)(ii) to place beyond judicial review decisions by the immigration
         authorities that nullified the statute. If that section is applicable to cases such as
         this--cases, that is, in which rulings on requests for adjustment of status are
         precluded by procedural rulings--immigration judges can with impunity refuse to
         grant one-week continuances to persons in Subhan's position.
Id. In so holding, the Seventh Circuit focused on the concern that if it lacked jurisdiction to review
procedural rules in certain types of cases, that lack of jurisdiction would also effectively strip a court
of jurisdiction to review the very merits of a claim that it would otherwise have jurisdiction to
review. See id.7
         Like the Ninth and Eleventh Circuits, we agree that we have jurisdiction to review the IJ’s
denial of a continuance. We reach that conclusion through somewhat different reasoning. The
regulation to which the Government points, 8 C.F.R. § 3.29, makes explicit an implicit power
granted to immigration judges by 8 U.S.C. § 1229a(a)(1). In § 1229a(a)(1), Congress granted IJs
the power to “conduct proceedings.” Thus, their powers to conduct removal proceedings are not
conferred by the Attorney General. In our view, a necessary component of that power is the ability
to decide when to conduct those proceedings, or when it is appropriate to delay a proceeding until
a later time. It would appear, therefore, that Congress implicitly granted IJs the power to grant
continuances in 8 U.S.C. § 1229a(a)(1). While it may not be a denial of due process to forbid a
judicial officer from granting necessary continuances, in the absence of such a restriction, that power
is surely implied.
       Section 1229a(a)(1) falls within subchapter II, and it is, therefore, subject to 8 U.S.C.
§ 1252(a)(2)(B)(ii). Thus, we are not persuaded by the logic of the Ninth and the Eleventh Circuits.
As we have previously discussed, however, we agree with the result that those courts reached
because we do not believe that an IJ and the Attorney General are the same when the IJ is carrying
out duties conferred by statute as opposed to when the IJ is performing duties delegated by the
Attorney General.
         If Congress desired to strip this court of jurisdiction to review decisions within subchapter
II that it left to the discretion of an IJ, it could have done so. Because it only stripped this court of
jurisdiction for decisions within subchapter II it left to the discretion of the Attorney General, we
have jurisdiction to review the IJ’s decision to deny a continuance for an abuse of discretion. We
are further persuaded by the analysis of the Seventh Circuit in Subhan. If Congress grants courts
the ability to review the merits of a proceeding, it would seem very odd indeed for a court to lack
the ability to review a procedural decision that is determinative of the merits of a case, particularly
when the court has jurisdiction to review the merits of that case absent a conclusive procedural
ruling.
B.       Merits
         The BIA’s denial of a motion to remand is reviewed for an abuse of discretion. Fieran v.
I.N.S., 268 F.3d 340, 344 (6th Cir. 2001) (citing Ashki v. I.N.S., 233 F.3d 913, 917 (6th Cir. 2000)).
In addition, we review the denial of a continuance for an abuse of discretion in light of the fact that
a grant of a continuance is within the discretion of the IJ. See 8 C.F.R. § 3.29. See also Witter, 113
F.3d at 555. “In determining whether the Board abused its discretion, this Court must decide

         7
           In Witter v. I.N.S., 113 F.3d 549, 555 (5th Cir. 1997), the Fifth Circuit ruled on whether the BIA abused its
discretion in denying an appeal from a continuance without ruling on the jurisdictional question posed here.
No. 04-4061               Abu-Khaliel v. Gonzales                                                              Page 7


whether the denial . . . was made without a rational explanation, inexplicably departed from
established policies, or rested on an impermissible basis such as invidious discrimination . . . .”
Balani v. I.N.S., 669 F.2d 1157, 1161 (6th Cir.1982).
        In this case, we cannot say that either the IJ’s denial of a continuance or the BIA’s
consequent denial of Petitioner’s motion to remand were abuses of discretion. The IJ offered two
uncontroverted reasons to explain why denial of a further continuance was appropriate. First, the
IJ cited to the length of the prior continuances.     Second, the IJ pointed out that Petitioner had
violated the laws of the United States.8 These reasons alone provide sufficient basis for this court
to find that the IJ did not abuse her discretion in denying Petitioner a further continuance. To the
extent that Petitioner alleges a denial of due process, his argument is not well taken. See Huicochea-
Gomez v. I.N.S., 237 F.3d 696, 700 (6th Cir. 2001) (“The failure to be granted discretionary relief
does not amount to a deprivation of a liberty interest.”).
        Furthermore, on review, the BIA found that: “Moreover, given the circumstances noted by
the Immigration Judge and the opposition filed by the Department of Homeland Security, we are not
persuaded that a remand of these proceeding[s] is warranted.” Although we have previously
admonished the BIA for not providing this court with “any explanation whatsoever,” see Pilica, 388
F.3d at 948, we hold that the BIA’s explanation, though vague, is sufficient to find that it did not
abuse its discretion in this case, particularly since the IJ did not abuse her discretion in denying the
continuance and Petitioner admitted that he was otherwise deportable.
                                                 CONCLUSION
       For the foregoing reasons, we DISMISS the portion of the petition requesting voluntary
departure for lack of jurisdiction, and we DENY the remainder of the petition for review.




         8
           Even if Petitioner is correct that his crimes were out of a single scheme of criminal misconduct, a single
violation of a criminal statute could provide a sound basis for an IJ to deny a continuance after having already granted
two previous continuances.